NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 2 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ROCAEL MENDOZA GOMEZ, AKA                          No.      14-73552
 Carlos Roberto Martinez,
                                                    Agency No. A077-284-171
                   Petitioner,

    v.                                              MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Rocael Mendoza Gomez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We dismiss the petition for review.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Mendoza Gomez failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Mendoza Gomez’s contention that the agency did not consider the future

impact of his removal on his children lacks support in the record and is not

sufficiently colorable to invoke our jurisdiction. See Vilchiz-Soto v. Holder, 688
F.3d 642, 644 (9th Cir. 2012) (absent a colorable legal or constitutional claim, the

court lacks jurisdiction to review the agency’s discretionary hardship

determination); Martinez-Rosas, 424 F.3d at 930 (“To be colorable in this context,

. . . the claim must have some possible validity.” (citation omitted)).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    14-73552